DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed with AFCP request on 8/25/2021 has been entered. The applicant has amended the claims 1, 2, 4, 6, 8, 9, 10, 12, 14, 15, 16, 17, 19 and 20. Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The amendment submitted on 8/27/2021 overcomes the 35 USC §112 rejections of claims 1 and 8 of Final Office Action dated 7/09/2021. Therefore, the rejection under 35 USC §112 has been withdrawn.
Response to Arguments
Applicant’s arguments filed on 8/25/2021 with respect to the rejection of independent claims 1, 8 and 15 are based on new amendments. The arguments have been fully considered. Further search revealed new references: US 20160198951; US 20160377546; US 20140268104; made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the amended limitations. Therefore, the arguments have been fully considered and are persuasive, and the rejection has been withdrawn.



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1, 8 and 15 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a camera for capturing image associated with a microscope, capturing a first image of interstitial material associated with a first set of optical fibers in a first field of view of the single camera; capturing a second image of interstitial material associated with a second set of optical fibers in a second field of view of the camera; performing, by the microscope, a comparison of the first image of interstitial material and the second image of interstitial material; determining, by the microscope that the second set of optical fibers does not include an expected set of optical fibers based on a result of performing the comparison; the prior art fails to teach, or reasonably suggest, capturing the first and the second images using a single camera associated with a microscope, performing comparison; determining, by the microscope and based on determining that the second set of optical fibers does not include the expected set of optical fibers, that an error has occurred with respect to movement of the single camera; determining, by the microscope and based on determining that the error has occurred, an amount of distance by which to adjust the second field of view of the single camera to correct the error, and performing, by the microscope, one or more actions after determining the amount by which to adjust the 
Dependent claims 2-7 depend on independent claim 1, dependent claims 9-14 depend on independent claim 8 and dependent claims 16-20 depend on independent claim 15. Dependent claims are allowed due to their dependencies on independent claim 1, 8 or 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.A/Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872